Citation Nr: 0710369	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease.

2. Entitlement to an initial compensable disability rating 
for the residuals of a right foot injury.

3. Entitlement to an initial increased disability rating for 
degenerative disc disease of the thoracic spine, currently 
evaluated as 10 percent disabling.

4. Entitlement to an initial increased disability rating for 
an adjustment disorder with a mixed mood, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from June 1996 to 
April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for 
gastroesophageal reflux disease (GERD), and granted service 
connection for the following disorders: residuals of a right 
foot injury (0% from April 2000), degenerative disc disease 
of the thoracic spine (0% from April 2000), and an adjustment 
disorder with a mixed mood (0% from April 2000).

Following receipt of notification of the March 2001 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claim for service connection for 
GERD and the assignment of noncompensable evaluations to the 
service-connected residuals of a right foot injury, 
degenerative disc disease of his thoracic spine, and 
adjustment disorder with a mixed mood.  In October 2003, the 
Board remanded these issues to the RO for due process 
requirements.  Thereafter, in March 2005, the RO, via the 
Appeals Management Center (AMC), awarded compensable 
evaluations of 10 percent for degenerative disc disease of 
the thoracic spine and 10 percent for an adjustment disorder 
with a mixed mood, effective from April 2000.  Therefore the 
issues in appellate status are as noted above.

In August 2005, these issues were again remanded for further 
development.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.  The veteran was treated for gastroespohageal reflux 
disease (GERD) in service; the evidence of record does not 
show that the veteran has a current diagnosis of GERD.

2.  The residuals of a right foot injury are no more than 
mild.

3.  For the period prior to and from September 26, 2003, the 
degenerative disc disease of the thoracic spine has been 
manifested by degenerative findings established by X-ray, 
pain, and moderate to severe limitation of motion, with no 
showing of radiculopathy or incapacitating episodes.  Range 
of motion is from 0-40 degrees.  

4.  The veteran's adjustment disorder with mixed mood 
disability is currently manifested by some anxiety and 
depression; the veteran's psychiatric disability has not been 
found to impact his ability to work or pursue education, and 
has had only minimal impact on his social and personal 
relationships.


CONCLUSIONS OF LAW

1.  Gastroespohageal reflux disease (GERD) was not incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for a compensable evaluation for the 
residuals of a right foot injury are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5284.  

3.  For the period prior to September 26, 2003, the criteria 
for a rating greater than 10 percent for the degenerative 
disc disease of the thoracic spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

3.  For the period from September 26, 2003, the criteria for 
a 20 percent evaluation, but no higher, for degenerative disc 
disease of the thoracic spine, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

4.  The criteria for an evaluation in excess of 10 percent 
for an adjustment disorder with a mixed mood are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9440.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2001, 
February 2004, and September 2005.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that, as to the 
partial grant of increased benefits for the thoracic spine 
disability, the RO will be responsible for addressing any 
notice defect with respect to the effective date element of 
the award.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to service connection for gastroespohageal reflux 
disease.

The veteran contends that service connection is warranted for 
gastroespohageal reflux disease (GERD).  The veteran 
specifically contends that he was diagnosed with this 
condition in service, and continues to have symptomatology 
attributable to GERD.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for GERD is not warranted.  In this 
regard, the Board notes that the evidence of record does not 
show that the veteran currently has GERD.

The veteran's separation examination of February 2000 noted 
that the veteran reported a prior medical history of GERD, 
and the veteran stated on his report of medical history at 
that time that he had GERD, however, the veteran was not 
found to have GERD during that separation examination, and 
the examination of the veteran's abdomen at that time was 
normal.  Reviewing the veteran's service medical records, he 
was seen on several occasions, to include in March 1997, 
January 1998, and September 1998, with reports of acid 
reflux, for which he was prescribed medication; however, 
there were no diagnoses of GERD.

Subsequent to service, the veteran received a VA examination 
in January 2001.  At that time, the veteran reported problems 
with stomach acid after loss of sleep, stress, or eating 
greasy foods.  It was noted that an upper GI performed in 
July 2002 was normal.  Examination noted mild tenderness in 
the epigastrium, with no organomegaly or masses palpable.  
The abdomen was soft, and bowel sounds were normal.  The 
examiner noted that the veteran had symptoms of heartburn, 
compatible with GERD, however, the veteran's upper GI test 
did not confirm this, so the examiner indicated that there 
was insufficient evidence to warrant a diagnosis of GERD.

Although subsequent reports of VA outpatient treatment 
records note that the veteran reported that he had GERD, 
these records do not show that the veteran was ever diagnosed 
or treated for GERD.

Incumbent on a finding of service connection is a finding 
that the veteran has the disability for which service 
connection is claimed.  With no competent evidence having 
been presented to indicate that the veteran has been 
diagnosed at any time with GERD, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran currently has GERD related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to increased initial evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.


Entitlement to an increased initial evaluation for the 
residuals of a right foot injury.

Initially, the Board notes that the veteran was awarded 
service connection for a right foot injury at a 
noncompensable level by a March 2001 rating decision.  This 
decision was based on service medical records, which showed 
that the veteran sustained a stress fracture of the right 
foot with torn ligaments while running a marathon in service 
in January 1998, and on the report of a January 2001 VA 
examination which noted current findings related to the 
veteran's right foot, discussed in detail below.

The veteran's right foot injury is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2004), as a mild foot injury.  Under that code, 
other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that a compensable evaluation is not warranted for the 
veteran's service connected right foot injury.  In this 
regard, the Board notes particularly the report of the 
veteran's VA examination in January 2001.  At that time, the 
veteran was noted to have slight laxity of the anterior 
talofibular ligament in the right ankle, but no instability, 
and no swelling, with mild tenderness over that ligament.  
Strength was 5/5.  Dorsiflexion was to 20 degrees, plantar 
flexion was to 45 degrees.  There was no crepitus, and no 
visible deformity or tenderness of the right foot.  The 
veteran was diagnosed with a mild right ankle strain with 
insufficient evidence to warrant a diagnosis of foot 
difficulty.

X-rays of the veteran's ankle taken in June 2000 were normal.

The Board also notes that the veteran was scheduled for an 
additional examination for his foot in March 2005, but failed 
to show for that examination.

The Board finds this evidence, particularly the lack of any 
foot disability and the diagnosis of a mild right ankle 
strain, is insufficient to rise to the level of a 
"moderate" foot disability, such that a compensable rating 
would be warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  As such, the Board finds that the preponderance of the 
evidence is against a grant of increased rating for this 
condition.

Entitlement to an increased initial evaluation for 
degenerative disc disease of the thoracic spine.

The Board notes that the veteran is currently rated as 10 
percent disabled for his service connected degenerative disc 
disease of the thoracic spine under Diagnostic Code 5003, for 
arthritis of the spine.  This rating is based primarily on 
the report of the veteran's January 2001 VA examination, 
discussed in detail below, which described the exhibited 
thoracic spine disability.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.   Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).

The Board notes that the veteran was previously rated for 
this disability under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The Board must consider all 
possible codes under which the veteran could be rated.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must determine whether there 
is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the dorsal (thoracic) spine was rated 
as 0 percent disabling when slight, 10 percent disabling when 
moderate, and 10 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5291 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds no 
basis for a higher rating for thoracic spine disability for 
the period prior to September 26, 2003.  In this regard, the 
Board particularly notes the report of the veteran's January 
2001 general medical examination.  At that time it was noted 
that X-rays of the thoracic spine showed mild degenerative 
disc disease in the thoracic spine.  There was a 20 degree 
wedge shaped kyphosis at approximately the level of T9.  This 
area was nontender.  The thoracic spine flexed from 0 to 40 
degrees.  The veteran was diagnosed with thoracic 
degenerative disease.  There were no findings of 
radiculopathy, atrophy or loss of sensation from the 
degenerative disc disease.  There was no evidence of 
incapacitating episodes, with bedrest prescribed by a 
physician.  While the limitation of motion exhibited could be 
characterized as moderate to severe, this would not warrant a 
higher evaluation.  

The report of June 2003 VA outpatient treatment indicated 
that the veteran reported increasing pain in the back, 
without radiation.  The veteran reported missing work that 
day due to back pain.  The veteran was diagnosed with back 
pain and prescribed medication.

The veteran failed to show for scheduled VA examinations in 
March 2005, September 2005, and October 2005, from which 
relevant information as to the veteran's current level of 
disability could have been obtained.

While the exhibited symptoms do not warrant a higher rating 
under the previous criteria, resolving all doubt in the 
veteran's favor, the Board finds this level of disability and 
limitation of motion sufficient to warrant a 20 percent 
evaluation under the revised general rating formula for 
spinal injuries.  The revised criteria do not differentiate 
between limitation of motion affecting the thoracic and 
lumbar spine.  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees.  As the veteran exhibited 
flexion from 0-40 degrees, a 20 percent rating may be 
assigned.  

Finally, as to an increased rating under Diagnostic Code 
5243, the veteran would have to be found to have forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable anklyosis of the entire thoracolumbar spine.  There 
is no evidence of record however which shows that the veteran 
has such a limitation of motion, or ankylosis of the spine.  

Thus the Board finds that the veteran would be more properly 
rated as 20 percent disabled, but no higher, for his service 
connected degenerative disc disease of the thoracic spine 
effective from September 26, 2003.


Entitlement to an increased initial evaluation for an 
adjustment disorder with mixed mood.

Finally, the Board notes that the veteran was service 
connected for an adjustment disorder with mixed mood by a 
March 2001 rating decision, which was based on service 
medical records and the report of a January 2001 VA 
examination, discussed in detail below.  The veteran is 
currently rated as 10 percent disabled for this disability 
under Diagnostic Code 9440, for a chronic adjustment 
disorder.  

A disability evaluation for an adjustment disorder is 
determined under the general rating formula for mental 
disorders.  A 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.

A 30 percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9440 (2006).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected adjustment disorder with 
mixed mood.  In this regard, the Board finds particularly 
probative the report of the veteran's June 2000 VA mental 
disorders examination, which was based on a complete and 
thorough examination of the veteran.  At that time the 
veteran was noted to have symptoms of adjustment reaction 
with mixed mood, anxiety, and depression as a result of his 
divorce, discharge from the service, new civilian career, and 
separation from his children.  He was noted to have disrupted 
sleep, aggravated by varying working hours.  Although the 
examiner indicated that these symptoms were clinically 
important, he indicated that level of the veteran's 
psychological stress had not, nor should, impact the 
veteran's ability to work or pursue education.  The level of 
his stress was also noted to have had little impact upon his 
social and personal relationships.  The veteran was assessed 
with a GAF at that time of 70.  

Also of note is a June 2002 mental health outpatient 
assessment note, which found the veteran to be alert, 
attentive, and cooperative, with appropriate grooming.  His 
affect was noted to be blunted, restricted, and constricted, 
with euthymic mood.  His speech was normal, and no 
hallucinations were noted.  Mild paranoia was found.  The 
veteran had no delusions or obsessions.  Judgment and insight 
were fair.  The veteran was diagnosed with dysthymia with a 
borderline personality disorder, with a GAF of 55.

A January 2003 outpatient treatment social work note 
indicated that the veteran was neatly dressed and groomed 
with a mildly anxious presentation.  Affect was congruent 
with mood.  Speech was pressured as well as a bit rapid.  
There was no obvious thought disorder, and the veteran denied 
hallucinations.  He denied homicidal ideation but endorsed 
what he called mild suicidal ideation with no plan or intent, 
rather, having thoughts of feeling he would be better off 
dead.  He denied any suicidal behavior.  The veteran had 
symptoms of anxiety and depression which he attributed to 
poor coping skills.

A February 2003 outpatient treatment record noted that the 
veteran had pressured speech, but less rapid than previously 
noted.  He had no obvious thought disorder and no 
hallucinations.  He denied homicidal ideation, but endorsed 
mild suicidal ideation with no plan or intent.

The veteran failed to show for scheduled examinations in 
March 2005 and October 2005, from which relevant information 
as to the veteran's current level of disability  could have 
been obtained.

Considering the above symptomatology and all relevant 
evidence of record, the Board does not find this level of 
symptomatology consistent with a finding of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, such that a higher rating would be 
warranted.  Although the veteran has been found to have some 
mild suicidal thoughts, anxiety, and depression, the veteran 
has not been found to have homicidal ideation or any 
hallucinations, and has been found to have fair insight and 
judgment.  In addition, the veteran does not appear to be 
currently on any medication for this condition.  Furthermore, 
the examiner of the veteran in June 2000 specifically noted 
that the veteran's psychiatric disability did not impact the 
veteran's ability to work or pursue education, and had only 
minimal impact on his social and personal relationships.  The 
Board finds this level of symptomatology more consistent with 
a finding of occupational and social impairment due to mild 
or transient symptoms, such that a 10 percent rating would be 
warranted, the rating the veteran is currently receiving.  

Although the veteran was found more recently to have a GAF of 
55, indicative of moderate symptoms, the Board finds more 
probative the GAF from the veteran's VA examination, which 
was based on a thorough examination of the veteran, and which 
found a GAF of 70, indicative of only mild symptomatology.  
It should be also noted that these GAF scores are but one 
piece of information to be examined, and the Board is 
obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  Moreover, attempts to 
re-examine the veteran to determine if the outpatient 
treatment records reflected a true increase in psychiatric 
symptomatology have been unsuccessful due to the veteran's 
failure to report.  The veteran has not provided any names or 
dates pertaining to the incidents involving other service 
members.  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 190 (1991) (affirmed on 
reconsideration, 1 Vet.App. 406 (1991)).   

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
this disability.

Finally, as this issues deal with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, all of 
these ratings have now been in effect since the grant of 
service connection for these disabilities, and at no time has 
it been medically demonstrated that these disabilities have 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to an initial compensable disability rating for 
residuals of a right foot injury is denied.

Entitlement to an initial increased disability rating for 
degenerative disc disease of the thoracic spine, for the 
period prior to September 26, 2003, is denied .

Entitlement to an increased disability rating for 
degenerative disc disease of the thoracic spine, to 20 
percent disabling, for the period from September 26, 2003, is 
warranted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an initial increased disability rating for an 
adjustment disorder with a mixed mood, currently evaluated as 
10 percent disabling is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


